OPINION — AG — THE AUTHORIZATION FOUND IN 82 Ohio St. 1977 Supp., 934 [82-934] AND 82 Ohio St. 1971 936 [82-936] THAT THE POLLUTION CONTROL COORDINATING BOARD ACT ON ITS OWN INITIATIVE TO PREVENT OR ABATE POLLUTION IF THE BOARD FINDS, BY CONCURRING VOTE OF AT LEAST FIVE MEMBERS THEREOF, THAT THE RESPONSIBLE AGENCY HAS FAILED, REFUSED OR NEGLECTED TO TAKE ACTION TO ABATE OR PREVENT SUCH POLLUTION, DOES INCLUDE POLLUTION CAUSED BY THE IMPROPER HANDLING, HAULING, STORAGE AND DISPOSITION OF SALT WATER, MINERAL BRINES, WASTE OIL AND OTHER DELETERIOUS SUBSTANCES PRODUCED FROM OR OBTAINED OR USED IN CONNECTION WITH THE DRILLING, DEVELOPMENT, PRODUCING, AND PROCESSING OF OIL AND GAS.  CITE: 63 Ohio St. 1977 Supp., 2756 [63-2756] (PAUL C. DUNCAN)